UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6498



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CRAIG EDWARD JOHNSON, a/k/a Little Dude,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:04-cr-00314-F-2)


Submitted: July 25, 2006                      Decided: August 2, 2006


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Craig Edward Johnson, Appellant Pro Se.       J. Frank Bradsher,
Kimberly Ann Moore, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Craig Edward Johnson appeals the district court’s order

denying   his   “Place   Holder   Motion   Challenging    Subject   Matter

Jurisdiction Pursuant to Title 28 U.S.C. § 1331.” We have reviewed

the record and find no reversible error.        Accordingly, we affirm

for the reasons stated by the district court.            United States v.

Johnson, No. 5:04-cr-00314-F-2 (E.D.N.C. Feb. 22, 2006).               We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                 AFFIRMED




                                  - 2 -